DETAILED ACTION
This office action is in response to applicant’s filing dated October 27, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice
There was an inadvertent typographical error in the listed allowed claims on the PTO-37, thus the previous Notice of Allowance has been vacated and a new corrected Notice of Allowance is issued forthwith.

Status of Claims
Claim(s) 49-54, 57-65, 67, and 68 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed October 27, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 49; and cancelation of claim(s) 1-48, 55, 56, and 66.
Applicants elected without traverse of (i) tetrahydrocannabinol (THC) as the elected cannabinoid species, (ii) N-palmitoylethanolamine (PEA) as the elected N-acylethanolamine species, and (iii) chronic pain as the elected pain disorder species in the reply filed on November 24, 2020.  


Conclusion
Claims 49-54, 57-65, 67, and 68 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RR/             Examiner, Art Unit 1628 

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628